Order filed, August 3, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00627-CV
                                 ____________

G&A OUTSOURCING, INC.; G&A OUTSOURCING II, L.L.C.; AND G&A
            OUTSOURCING III, L.L.C., Appellant

                                         V.

               TEXAS WORKFORCE COMMISSION, Appellee


                    On Appeal from the 98th District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-GN-14-005431


                                     ORDER

      The reporter’s record in this case was due August 2, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order LaSonya Thomas, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM